Name: Council Regulation (EC) No 2279/2001 of 16 November 2001 amending Regulation (EC) No 47/1999 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  international trade;  trade policy;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R2279Council Regulation (EC) No 2279/2001 of 16 November 2001 amending Regulation (EC) No 47/1999 on the arrangements for imports of certain textile products originating in Taiwan Official Journal L 307 , 24/11/2001 P. 0001 - 0001Council Regulation (EC) No 2279/2001of 16 November 2001amending Regulation (EC) No 47/1999 on the arrangements for imports of certain textile products originating in TaiwanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 4 of Council Regulation (EC) No 47/1999 of 22 December 1998 on the arrangements for imports of certain textile products originating in Taiwan(1) defines the conditions under which the Community may authorise the transfer of unused quantities from one quantitative limit to another.(2) It has become apparent that disparities between different language versions of part of that Article may lead to uncertainty as to its interpretation and, in the interests of clarity, that provision should be reformulated.(3) Regulation (EC) No 47/1999 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1In Article 4(2) of Regulation (EC) No 47/1999, the second indent of the first subparagraph is replaced by the following: "- between categories 4, 5, 6, 7 and 8 of Group I: 4 % of the quantitative limit to which the transfer is made,".Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 November 2001.For the CouncilThe PresidentM. Verwilghen(1) OJ L 12, 16.1.1999, p. 1. Regulation as amended by Regulation (EC) No 1556/1999 (OJ L 184, 17.7.1999, p. 1.)